Title: From George Washington to Comfort Sands, 25 August 1782
From: Washington, George
To: Sands, Comfort


                  
                     Gent.
                     Head Quarters 25th Augt 1782
                  
                  I think it necessary to give you notice that the whole Army, the Garrison of West Point excepted, will move down and take a position upon Verplanks Point in the course of the present Week—The Brigades of New York and New Jersey from Pompton and Morris Town will be ordered to assemble there likewise—You will therefore be pleased to make the necessary arrangements for furnishing them with provisions agreeable to Contract.
                  The Troops on the lines will be increased by sheldons legionary Corps which will call for between three and four hundred Rations ⅌ diem.  I am Gentn &c.
                  
                  
                     P.S.  A subalterns Guard will be left at the Jersey Huts near Morris Town and another at the Block House in the Clove—You will take measures for having them supplied.
                  
                  
               